              Case 2:18-cv-01385-JCC Document 170 Filed 08/21/20 Page 1 of 3



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   ABOLFAZL HOSSEINZADEH,                                  CASE NO. C18-1385-JCC
10                                Plaintiff,                 ORDER
11          v.

12   BELLEVUE PARK HOMEOWNERS
     ASSOCIATION et al.,
13
                                  Defendants.
14

15
            This matter comes before the Court on Defendant Bellevue Park Homeowners
16
     Association’s motion for a Federal Rule of Civil Procedure 35 examination and a limited
17
     extension of discovery (Dkt. No. 132). The Association wants Dr. Michael K. Friedman to
18
     examine Plaintiff in-person pursuant to Rule 35. (See Dkt. No. 132 at 1.) The Association argues
19
     that there is good cause for a Rule 35 examination because Plaintiff has placed his mental health
20
     at issue, (see id. at 8–9), and Dr. Friedman cannot accurately perform an examination over video,
21
     (see Dkt. No. 134 at 2–3).
22
            Plaintiff agrees that there is good cause for a Rule 35 examination and “wants to
23
     complete his Rule 35 examination as soon as possible.” (See Dkt. No. 146 at 2.) However,
24
     Plaintiff believes that a face-to-face examination would violate the restrictions Washington has
25
     placed on businesses due to the COVID-19 pandemic. (See id. at 2–3.) Specifically, Plaintiff
26


     ORDER
     C18-1385-JCC
     PAGE - 1
              Case 2:18-cv-01385-JCC Document 170 Filed 08/21/20 Page 2 of 3




 1   believes that Dr. Friedman’s proposed examination would violate “the standard for providing

 2   professional services in King County” because the examination would take longer than 30

 3   minutes. (See id. at 3.)

 4           The parties dispute whether Dr. Friedman would be providing a “professional service” or

 5   an “essential service.” (See id.; Dkt. No. 152 at 2–3.) Prior to June 19, 2020, that distinction

 6   might have made a difference: King County was in modified Phase 1 of Washington’s Safe Start

 7   reopening plan, see Safe Start, King County, https://kingcounty.gov/elected/executive/constantin

 8   e/covid-response/safe-start.aspx (last visited Aug. 20, 2020); (Dkt. No. 146 at 28), indoor
 9   professional services were limited to 30 minutes for customers, see Off. of the Governor, Safe
10   Start Washington at 9 (Aug. 6, 2020), https://www.governor.wa.gov/sites/default/files/SafeStartP
11   hasedReopening.pdf, and Dr. Friedman likely could not complete his examination in 30 minutes,
12   (see Dkt. No. 134 at 2) (explaining that the Minnesota Multiphasic Personality Inventory consists
13   of more than 550 true/false questions). But as of June 19, King County is in Phase 2 of
14   Washington’s reopening plan. See Safe Start, supra. Under Phase 2, an employer may provide
15   indoor professional services without time limits so long as the employer complies with certain
16   requirements. See Safe Start Washington, supra, at 10. Among other things, an employer must
17   ensure that employees and customers wear facial coverings in most circumstances, keep
18   customers and employees six feet from one another unless strict physical distancing is not

19   feasible for a specific task, and follow the cleaning guidelines set by the Centers for Disease

20   Control and Prevention. See id. at 5–7.

21           Dr. Friedman’s proposed examination meets these requirements. The examination would

22   take place at MACHAON Medical Evaluations. (Dkt. No. 134 at 2.) MACHOAN “is taking a

23   pro-active approach . . . in accordance with . . . [CDC] & University of Washington guidelines to

24   keep [its] Examinees and staff at a low risk of exposure to communicable diseases.” (Id. at 14.)

25   Those precautions include requiring all participants in an examination to wear a mask and

26   gloves; maintaining physical distancing by limiting the number of people in MACHOAN’s


     ORDER
     C18-1385-JCC
     PAGE - 2
              Case 2:18-cv-01385-JCC Document 170 Filed 08/21/20 Page 3 of 3




 1   reception area to two people; screening examinees for COVID-19 symptoms and stopping an

 2   examination if an examinee has any symptoms; and cleaning the reception area and lobby after

 3   each examination. (Id.)

 4          Given that Dr. Friedman’s proposed examination complies with Washington’s

 5   requirements for professional services, the Court GRANTS the Association’s motion (Dkt. No.

 6   132) because there is good cause for a Rule 35 examination and good cause to modify the

 7   Court’s scheduling order to allow for the examination. The Court hereby AUTHORIZES a Rule

 8   35 examination and EXTENDS discovery for that purpose only. The Court ORDERS Plaintiff to
 9   appear at MACHAON within 30 days of the date of this order for an in-person Rule 35 mental
10   examination conducted by Dr. Friedman. The Court further ODERS the parties to meet and
11   confer within seven days of the date of this order about the precise date and time for Plaintiff’s
12   examination.
13          DATED this 21st day of August 2020.




                                                           A
14

15

16
                                                           John C. Coughenour
17                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     C18-1385-JCC
     PAGE - 3
